—Order, Supreme Court, New York County (Edward Lehner, J.), entered March 5, 1999, which, in an action to recover a legal fee, denied defendants’ motion to dismiss the complaint for lack of jurisdiction, unanimously affirmed, with costs.
The individual defendant’s numerous trips to New York admittedly for the specific purpose of meeting with plaintiff to obtain legal services on behalf of the corporate defendants constituted purposeful activity sufficient to confer jurisdiction over himself as well as the corporate defendants (see, Otterbourg, Steindler, Houston & Rosen v Shreve City Apts., 147 AD2d 327, 332; Kreutter v McFadden Oil Corp., 71 NY2d 460, 470-471). Concur — Ellerin, P. J., Rosenberger, Nardelli, Lerner and Andrias, JJ.